721 N.W.2d 595 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joe Travis ULLMER, Defendant-Appellant.
Docket No. 130941. COA No. 267702.
Supreme Court of Michigan.
September 29, 2006.
On order of the Court, the application for leave to appeal the February 23, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal for the reasons set forth in my dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal for the reasons set forth in my dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).